        CASE 0:21-cr-00142-DSD-KMM Doc. 70 Filed 09/09/21 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA
                      Criminal No. 21-142(3) (DSD/KMM)

 UNITED STATES OF AMERICA,                     )
                                               )
                     Plaintiff,                ) GOVERNMENT’S NOTICE OF
                                               ) INTENT NOT TO CALL
       v.                                      ) WITNESSES
                                               )
 SAIED JABERIAN,                               )
                                               )
                     Defendant.                )

      The United States of America, by and through its attorneys, W. Anders Folk,

Acting United States Attorney for the District of Minnesota, and Joseph H. Thompson

and Miranda E. Dugi, Assistant United States Attorneys, and pursuant to Local Rule

12.1(c)(3)(A), hereby submits its notice of intent not to call witnesses at the motions

hearing in the above-captioned matter.

                                                Respectfully Submitted,

Dated: September 8, 2021                        W. ANDERS FOLK
                                                United States Attorney

                                                 /s/ Joseph H. Thompson
                                         BY:    JOSEPH H. THOMPSON
                                                MIRANDA E. DUGI
                                                Assistant U.S. Attorneys




                                           1
